Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The applicant has provided a formula that requires a relationship between the number of filaments in the yarn, F, the twist of the yarn, T, and the DL (long dimension) and DS (short dimension) of the flat fibers.  When inputting several of the numerical values claimed for the ranges for the F, T, DL and DS, the results do not meet the formula limitations between 89 and 129.  As the claimed range for F is 30-44 and T is less than 0.7, DL is 3.3 to 6 micron and DS is 2.0 to 3.9, the scope of the claimed invention allows for a glass fabric that meets those parameters.  While selecting F = 44; T=0.7; DL is 6 and DS is 3.9 results in the following: 
89 ≤ 44 X (6 x(1-0.71/2) + 3.9 x 0.71/2) / 6/3.9 ≤ 129.0.
89 ≤ 44 X (6 x (1-0.833) + 3.9 x 0.833) / 1.53 ≤ 129.0.
89 ≤ 44 X (6 (0.167) + 3.24) /1.53 ≤ 129.0.
89 ≤ 44 X (1.002+ 3.24) / 1.53 ≤ 129.0.
89 ≤ 44 X (4.242) / 1.53 ≤ 129.0
89 ≤ 121 ≤ 129.0.
However selecting the low end of the ranges F=30; T=0; Dl=3.3 and DS=2 does not meet the formulas requirements.
89 ≤ 30 X (3.3 x(1-01/2) + 2 x 01/2) / 3.3/2 ≤ 129.0.
89 ≤ 30 X (3.3 x (1-0) + 2 x 0) / 1.65≤ 129.0.
89 ≤ 30 X (3.3) + 0) /1.53 ≤ 129.0.
89 ≤ 30 X (3.3) / 1.53 ≤ 129.0.
89 ≤ 64.7 ≤ 129.0
	Therefor the claim is indefinite as one of ordinary skill in the art would not know what the scope of the claim includes or excludes.  If there is a specific range or criticality of ranges that meet the condition of the formula, the claims do not provide any guidance with regard to the scope the claimed invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation weaving density of 85-125 yarns/25mm, and the claim also recites a weaving density of less than 100 yarns/25 mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (CN 107709642 machine translated) in view of Kobue et al (US 20050121828) and Nonaka et al (US 20130210602).
Miyazaki is directed to a glass cloth that is woven for use as a prepreg for an integrated circuit substrate.  Miyazaki teaches the glass cloth is woven and thin for a printed circuit board and has a thickness of 15-20 micron and the average filament diameter is 3-4 micron (page 2) which overlaps the claimed range of 3 to 4.4 of a circular equivalent.  The average filament number is 35-55 in the warp and the average filament number is 35-70 in the weft (page 3) which overlaps the claimed range of 30-44.  The warp weaving density is 0.9 to 1.4 the ratio of the weaving density of the weft density (page 7 last paragraph) and is preferably 80 to 130/25mm and preferably 80-110, 80-110 (page 8, 2nd paragraph).  Example 1 has a mean filament diameter of 3.7 micron, average filaments number of 47 and 0.5 Z turns with a warp density of 95/25 mm and a weft density of 95/25 mm (page 11). 
Miyazaki teaches a diameter of the fibers of 3-4 micron which is in the claimed range of 3-4.4 micron.  
Miyazaki teaches the weaving density of the warp and weft is 80-110 which is in the claimed range of 85-125/25 mm.  
Miyazaki teaches the yarn twist is 0.5 which is in the range of less and 0.7.
Miyazaki differs and does not teach the filaments are flat filaments.
Kobue is directed to a method of production of glass fabric that does not exhibit surface hairiness, that is sufficiently close-woven, with which printed circuits with a high degree or rigidity can be realized, as well at supply of a glass fabric, prepreg and print circuits. Glass fabric (40) woven from warp yarn (20) and weft yarn (30) containing multiple glass filaments; in relation to the warp yarn (20) and the weft yarn (30), at least one of the two has not undergone twisting and the profile of its glass filament has been flattened. Since between warp yarn (20) and weft yarn (30), at least one of the two has not undergone twisting, it is possible to limit the surface hairiness and at the same time to obtain that the fabrics arm separated and uniformly distributed during the weaving operation also without performing a specific treatment of uniform fibers redistribution. Moreover, since between warp yarn (20) and weft yarn (30), the filament F of at least one of the two has a flattened profile, the spacing between the filaments F is closer, the degree of distribution of the fibers of the glass fabric is higher and the rigidly of the printed circuit laminate is greater (ABST).
Kobue teaches the method of production of the glass fiber fabric pertaining to the present invention, the weaving process of the glass fiber fabric is performed without passing through the process of twisting of continuous glass fibers after their winding onto a forming cake. By avoiding twisting of the filaments it is possible to limit the surface hairiness due to the twisting of the continuous glass fibers. When the profile of the glass filament is flattened, since its surface is more extensive than the one of a filament with a round profile, the surface hairiness due to friction between the glass filaments themselves tends to take place more easily, consequently the possibility to avoid the rewinding process helps remarkably to limit the phenomenon of surface hairiness. Moreover, since the continuous glass fibers are not twisted, the compaction force of the filaments is weaker, therefore even without proceeding to an operation to uniformly redistribute the fibers, these naturally separate during the weaving process, allowing to obtain a good degree of filling of the interstitial spaces. Moreover, since the glass filament has a flattened profile, the thickness of the side where filaments overlap one another, on the shorter side of the profile, is thinner compared to the case of a filament with a round profile; consequently, the dimensions of the interstices between filaments inside of the fabric are reduced. Therefore, if we compare a glass fiber fabric in which a filament with a round profile has been used to one in which a filament with a flattened profile has been used, assuming that they have the same thickness, the latter will possess a greater degree of distribution of the fibers. Consequently, the printed circuits manufactured with a glass fiber fabric obtained according to the method of the present invention possess greater rigidity [0017].
Kobue teaches untwisted flattened fibers provide for better filling of the interstices of the woven fabric, a thinner woven fabric an improved printed circuit board with reduced hairiness and improved rigidity.  Kobue shows the flat fiber yarns and fibers in Fig. 5 and Fig. 8.
Kobue teaches the flattened profile of the short side of 4.5 micron and a long side of 18 micron which is outside of the claimed ranges of 2.0 to 3.9 and 3.3 to 6.0.

    PNG
    media_image1.png
    229
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    262
    593
    media_image2.png
    Greyscale


Nonaka is directed to a glass woven fabric for printed circuit board applications [0048].  The fibers have a cross-sectional shape of the glass fiber according to the present embodiment may be not only a usual circular shape but also a flat cross-sectional fiber such as of an elliptical, oval or cocoon-shape type, or a profile cross-sectional fiber such as of a star-shape, hexagonal or triangular type. Where the glass fiber is a flat cross-sectional fiber or a profile cross-sectional fiber, spinning needs to be carried out in a relatively high viscosity [0039].  
Nonaka is a flat cross-sectional fiber and a profile cross-sectional fiber, the reduced fiber diameter is preferably 3 to 30 micron, and more preferably 5 to 20 micron.  Particularly in a flat cross-sectional fiber, the flatness ratio is preferably 2 to 8, and more preferably 3 to 7. Here the reduced fiber diameter refers to a diameter of a circular cross-sectional fiber having the same fiber cross-sectional area, and the flatness ratio refers to a ratio (a long side/a short side) of the long side and the short side of a rectangle when the rectangle circumscribing the glass fiber cross-section and having a minimum area is assumed [0043].
Nonaka teaches the ratio of flatness is based on long side (DL as claimed) to short side (DS as claimed) of 2 to 8 or 3 to 7. The fiber diameters are 3 to 30 which overlaps the claimed range.  Based on the ratio disclosed by Nonaka, a 4 micron diameter would be a 2 micron short diameter and in the claimed range.  As the claimed DL is 3.3 to 6 and the DS is 2 to 3.9, the ratio of DL to DS ranges from 3.3 to 2 or 0.9; 6 to 3.9 which is 1.5 or 6 to 2 which is 3 and Nonaka reasonably overlaps the claimed DL and DS.
The prior art of record teaches all of the claimed features. Miyazaki teaches a glass cloth with the same weaving density, using glass yarns of the same filaments per yarn with the same 3-4 micron fiber diameters and low twist yarns as claimed.  Kobue teaches flat yarns and flat fibers and provides the motivation that the flat yarns and flat untwisted fibers fill in the interstices, provide for a thinner fabric and reduce the hairiness of the fibers and improve rigidity.  Therefore it would have been obvious to substitute the flat yarns and fibers of Kobue and Nonaka for the round yarns of Miyazaki.  As Kobue differs and does not teach the DL and DS as claimed, Nonaka reasonable teaches the same fiber sizes and overlaps in fiber size for the flat fibers and it would have been obvious to employ the flat fiber dimensions as the prior art teaches the benefits of using flat glass fibers and flat glass yarns for use in thin printed circuit boards.
As Miyazaki, Kobue and Nonaka teach the same woven glass fabric wherein the features overlap the claimed ranges, it is reasonable to presume that the combination would meet the requirements of formula (1) and formula (2).  In the absence of evidence of unexpected results, the prior art teaches and provides motivation to produce a glass fiber fabric with low twist yarns, high weaving density and flat fibers and flat yarns motivated to produce a thin glass fabric for printed circuit boards.
As to claims 1 and 2, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the known features motivated to produce a thin, rigid, reduced hairiness woven glass fabric for use in thin printed circuit boards.
As to claims 3 and 4, Miyazaki, Kobue and Nonaka each teach that the glass woven fabrics are impregnated with thermosetting resins.  See Miyazaki (ASBT); Kobue [0049]; Nonaka [0045].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US 10934640 in view of Nonaka et al (US 20130210602).   Both the instant invention and the US Patent claims a glass woven fabric with 30-44 glass filaments, with a diameter of 3-4 micron and a weaving density of 110-125 yarns/25 mm.  Wherein the US Patent does not claim a flat fiber, secondary reference to Nonaka is provided that teaches that it would have been obvious to employ a flat fiber in a glass woven fabric motivated to produce a thin fabric for impregnating with resin for printed circuit boards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al (US 7049253)
Morin  (US 20070290942)
Fujimura; Yoshinobu et al. (US 20060035552)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759